State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   518447
________________________________

In the Matter of ALLAH McCALL,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ.

                             __________


     Allah McCall, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of respondent finding petitioner guilty
of violating certain prison disciplinary rules.

      Petitioner became disruptive as he approached a gate
emptying into the prison yard, and he struck a correction officer
with his shoulder as he walked through the gate. He then punched
the officer and had to be subdued. Petitioner was charged in a
misbehavior report with assaulting staff, engaging in violent
conduct and creating a disturbance. He pleaded guilty to
creating a disturbance and, at the conclusion of a tier III
disciplinary hearing, was found guilty of the remaining charges.
The determination was affirmed upon administrative appeal, and
this CPLR article 78 proceeding ensued.
                              -2-                  518447

      We confirm. The misbehavior report, documentary evidence
and testimony of the correction officer who was involved in the
altercation provide substantial evidence to support the
determination of guilt (see Matter of Alsaifullah v Fischer, 118
AD3d 1239, 1240 [2014], lv denied 24 NY3d 906 [2014]; Matter of
Wright v Fischer, 98 AD3d 759, 759 [2012]). Although petitioner
and his witness offered a differing account of the incident,
their testimony presented a credibility issue for the Hearing
Officer to resolve (see id.). Finally, petitioner's contention
that the Hearing Officer erred in denying his request for the
medical records of the officer involved in the assault is
unavailing, as there was no allegation that petitioner caused any
physical injury to the officer. Under these circumstances, the
medical records were irrelevant.

     Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court